Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-24252-CIV-ALTONAGA/Goodman

  CELTIC INSURANCE COMPANY,

         Plaintiff,
  vs.

  DIGESTIVE MEDICINE HISTOLOGY
  LAB, LLC,

        Defendant.
  ___________________________________/

                                                 ORDER

         THIS CAUSE is before the Court on Defendant, Digestive Medicine Histology Lab,

  LLC’s (“DMHL[’s]”) Motion to Dismiss Plaintiff’s Complaint for Declaratory Relief

  [ECF No. 14]. Plaintiff, Celtic Insurance Company, filed a Response in Opposition [ECF No. 26];

  to which DMHL filed a Reply [ECF No. 30]. The Court has carefully considered the Complaint

  [ECF No. 1], the parties’ written submissions, the record, and applicable law. For the following

  reasons, the Motion is granted.

                                        I.       BACKGROUND

         This case involves a healthcare payor-provider reimbursement dispute between Celtic and

  DMHL. (See generally Compl.). Celtic, an Illinois corporation with its principal place of business

  in Missouri, is a health insurance company that underwrites and issues health plans in Florida.

  (See id. ¶¶ 1, 6). DMHL, a Florida limited liability company with its principal place of business

  in Florida, operates a pathology laboratory and provides pathology services at Palmetto Surgical

  Center in Miami, Florida. (See id. ¶¶ 2, 7).

         In February 2019, DMHL filed a complaint against Celtic in the Circuit Court of the
Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 2 of 14

                                                   CASE NO. 19-24252-CIV-ALTONAGA/Goodman


  Eleventh Judicial Circuit in Miami-Dade County, Florida. (See id. ¶ 8; see also id., Ex. 1, Cir. Ct.

  Compl. [ECF No. 1-3]). DMHL asserted claims for: declaratory relief (see Cir. Ct. Compl. ¶¶ 19–

  23); breach of implied contract (see id. ¶¶ 24–32); breach of third-party beneficiary contract (see

  id. ¶¶ 33–37); unjust enrichment (see id. ¶¶ 38–41); and violation of section 627.64194, Florida

  Statutes (see id. ¶¶ 42–44). DMHL alleged it was an out-of-network provider with Celtic (see id.

  ¶ 11); and it provided covered pathology services to patients, which Celtic refused to pay (see id.

  ¶¶ 12–13). DMHL pursued recovery on 135 claims totaling $183,920.00 (see Compl. ¶ 8), based

  on, according to DMHL, the usual and customary rates paid for the same or similar pathology

  services in Miami-Dade County (see Cir. Ct. Compl. ¶ 15).

          Celtic removed the case to federal court and moved to dismiss the complaint for failure to

  state a claim. (See Compl. ¶¶ 9–10). Celtic sought to dismiss DMHL’s declaratory relief count

  because the other counts raised “the same issues” and required the court to “answer the same

  questions regarding whether Celtic is liable for such claims and, if so, in what amount”; as a result,

  Celtic argued the declaratory relief claim was “wholly and impermissibly duplicative.” Digestive

  Med. Histology Lab, LLC v. Celtic Ins. Co., No. 19-cv-21291, Motion to Dismiss Complaint

  [ECF No. 5] filed April 12, 2019 (S.D. Fla. 2019) 5 (original emphases). 1 DMHL voluntarily

  dismissed the case shortly thereafter. (See Compl. ¶ 11).

          In May 2019, DMHL filed 15 separate small-claims actions against Celtic in the County

  Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida. (See id. ¶ 12 n.1).

  In these still pending actions, DMHL attempts to collect on 15 unpaid reimbursement claims,



  1
    Because Celtic’s allegations rely on the motion to dismiss filed in case number 19-cv-21291 (see Compl.
  ¶¶ 9–10; see also Resp. 11), the Court may consider it as part of this action. See Bestoso v. BBVA Compass
  Bank, 17-60884-Civ, 2017 WL 5634936, at *4 (S.D. Fla. July 25, 2017) (“Where a plaintiff refers to certain
  documents in the complaint central to his claim, those documents are considered part of the pleading for
  the purpose of resolving a motion to dismiss.” (citation omitted)).

                                                      2
Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 3 of 14

                                                     CASE NO. 19-24252-CIV-ALTONAGA/Goodman


  amounting to $22,500.00 in unpaid claims. 2 (See id.). Celtic moved to consolidate the county

  court complaints 3 and requested transfer to the circuit court. (See id. ¶ 13). DMHL opposed

  consolidation and apprised the county court of the potential filing of an additional 120 claims,

  which, in addition to the 15 small-claims actions, equal the 135 claims disputed in the circuit court

  complaint. (See id., Ex. 2, DMHL’s Resp. Opp’n Mot. Consol. [ECF No. 1-4] 12).

            The county court conducted a hearing on Celtic’s motion to consolidate, at which DMHL

  stated it was disputing and seeking payment for 120 claims not then pending before the county

  court. (See Compl. ¶ 15). In early October 2019, the county court denied Celtic’s motion to

  consolidate. (See Mot., Ex. 1, Order Den. Mot. Consol. [ECF No. 14-1]). 4 A week later, Celtic

  filed this action. (See generally Compl.). Thereafter, Celtic appealed the county court’s denial of

  its motion to consolidate. (See Mot., Ex. 2, Notice of Appeal [ECF No. 14-2]).

            In Celtic’s sole claim for relief, titled “Declaratory Judgment Act Claim,” Celtic alleges

  DMHL’s 120 unpaid claims remain in dispute even though DMHL voluntarily dismissed the

  claims for tactical purposes to avoid litigation in federal court. (See Compl. ¶¶ 20–21). Celtic

  states DMHL reserves the right to file small-claims actions on each of the 120 claims in county

  court. (See id. ¶ 21). As such, a present, actual, bona fide dispute between the parties exists as to

  (1) whether DMHL’s pathology service claims are payable under Florida law and the terms of the



  2
   By way of example, DMHL asserts claims against Celtic in county court for: (1) breach of third-party
  beneficiary contract; (2) unjust enrichment; (3) breach of contract as assignee of insured; and (4) violation
  of section 627.3156, Florida Statutes. See Digestive Med. Histology Lab, LLC v. Celtic Ins. Co., No. 2019-
  010221-SP-23 (Fla. Cty. Ct. filed May 1, 2019) (Am. Compl. filed Aug. 7, 2019).
  3
      Celtic also moved to dismiss the county court claims, which remain pending. (See Resp. 9).
  4
    In reviewing a motion to dismiss, the Court may “consider a document attached to a motion to dismiss
  without converting the motion into one for summary judgment if the attached document is (1) central to the
  plaintiff’s claim and (2) undisputed.” Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005). The issue of
  the county court small-claims actions and the trial court’s consolidation order are “at the very heart” of
  Celtic’s declaratory action claim, and thus the Court will consider them. Id.; (see generally Compl.).

                                                       3
Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 4 of 14

                                                  CASE NO. 19-24252-CIV-ALTONAGA/Goodman


  insurance plan Celtic underwrites; and (2) if so, what is the usual, customary, and reasonable rate

  of reimbursement for DMHL’s claims. (See id. ¶ 22). Celtic asks that the Court declare Celtic

  processed DMHL’s 120 claims in compliance with Florida law and the terms of the Ambetter from

  Sunshine Health 5 insurance plan; declare Celtic owes no additional payment to DMHL regarding

  the 120 claims; and grant Celtic relief the Court deems just and appropriate. (See id. 6).

         DMHL now asserts by applying the analysis the Eleventh Circuit set out in Ameritas

  Variable Life Insurance Company v. Roach, 411 F.3d 1328 (11th Cir. 2005), the Court should

  exercise its discretion and abstain from hearing this case.         (See Mot. 4–11; Reply 2–8).

  Alternatively, DMHL moves to dismiss the Complaint for failure to state a claim under Federal

  Rule of Civil Procedure 12(b)(6). (See Mot. 12–14; Reply 8–10). As the Court resolves the Motion

  by application of Ameritas Variable Life Insurance Company, it does not reach the parties’ Rule

  12(b)(6) arguments.

                                            II.     ANALYSIS

         It is wholly within the Court’s discretion whether to entertain a case under the Declaratory

  Judgment Act, 28 U.S.C. section 2201, even if the action properly falls within the Court’s

  jurisdiction. See Otwell v. Ala. Power Co., 747 F.3d 1275, 1280 (11th Cir. 2014) (noting “[i]t is

  well established that district courts have exceptionally broad discretion in deciding whether to

  issue a declaratory judgment, and the remedy is not obligatory” (alteration added; citation

  omitted)). The Act gives the federal courts competence to make a declaration of rights, but it does

  not impose a duty to do so. See Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494 (1942).




  5
    Celtic is the underwriter of Ambetter from Sunshine Health, a health plan issued pursuant to and in
  compliance with the Patient Protection and Affordable Care Act of 2010 and the Florida Insurance Code.
  (See Compl. ¶ 6).

                                                    4
Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 5 of 14

                                                    CASE NO. 19-24252-CIV-ALTONAGA/Goodman


          As explained in Wilton v. Seven Falls Company, “[b]y the Declaratory Judgment Act,

  Congress sought to place a remedial arrow in the district court’s quiver; it created an opportunity,

  rather than a duty, to grant a new form of relief to qualifying litigants.” 515 U.S. 277, 288 (1995)

  (alteration added). Consequently, “a district court is authorized, in the sound exercise of its

  discretion, to stay or to dismiss an action seeking a declaratory judgment before trial or after all

  arguments have drawn to a close.” Id. (footnote call number omitted). “[S]pecial flexibility is

  called for in the declaratory judgment context, where the normal principle that federal courts

  should adjudicate claims within their jurisdiction yields to considerations of practicality and wise

  judicial administration.” United Purchasing Ass’n, LLC v. Am. Valve, Inc., No. 6:08-cv-515, 2008

  WL 2557559, at *1 (M.D. Fla. June 20, 2008) (alteration added; internal quotation marks and

  citations omitted).

          In Ameritas Variable Life Insurance Company, the Eleventh Circuit reiterated the

  Declaratory Judgment Act “only gives the federal courts competence to make a declaration of

  rights; it does not impose a duty to do so.” 411 F.3d at 1330; see also Sherwin–Williams Co. v.

  Holmes Cty., 343 F.3d 383, 390–91 (5th Cir. 2003) (“[I]f the federal declaratory judgment action

  raises only issues of state law and a state case involving the same state-law issues is pending,

  generally the state court should decide the case and the federal court should exercise its discretion

  to dismiss the federal suit.” (alteration added; footnote call number omitted)). A district court can

  abuse its discretion if it: “(1) fails to consider a relevant factor that should have been given

  significant weight, (2) considers and gives significant weight to an irrelevant or improper factor,

  or (3) considers all proper factors, and no improper [factors] . . . but . . . , in weighing those factors,

  commits a clear error of judgment.” First Mercury Ins. Co. v. Excellent Computing Distribs., Inc.,




                                                      5
Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 6 of 14

                                                  CASE NO. 19-24252-CIV-ALTONAGA/Goodman


  648 F. App’x 861, 865 (11th Cir. 2016) (alterations in original; internal quotation marks and

  citation omitted).

         The Eleventh Circuit in Ameritas provided a list of non-exhaustive factors for district courts

  to use in evaluating whether to dismiss a federal declaratory judgment action where an underlying

  state court action “involves some of the same issues and parties.” First Mercury Ins. Co., 648 F.

  App’x at 866. The factors are “neither absolute nor is any one factor controlling”; they “are merely

  guideposts in furtherance of the Supreme Court’s admonitions in Brillhart and Wilton.” Ameritas,

  411 F.3d at 1331. The factors, not all of which may be relevant in any given case, see First

  Mercury Ins. Co., 648 F. App’x at 866, are:

         (1) the strength of the state’s interest in having the issues raised in the federal
         declaratory action decided in the state courts;

         (2) whether the judgment in the federal declaratory action would settle the
         controversy;

         (3) whether the federal declaratory action would serve a useful purpose in clarifying
         the legal relations at issue;

         (4) whether the declaratory remedy is being used merely for the purpose of
         “procedural fencing” — that is, to provide an arena for a race for res judicata or to
         achieve a federal hearing in a case not otherwise removable;

         (5) whether the use of a declaratory action would increase the friction between our
         federal and state courts and improperly encroach on state jurisdiction;

         (6) whether there is an alternative remedy that is better or more effective;

         (7) whether the underlying factual issues are important to an informed resolution of
         the case;

         (8) whether the state trial court is in a better position to evaluate those factual issues
         than is the federal court; and

         (9) whether there is a close nexus between the underlying factual and legal issues
         and state law and/or public policy, or whether federal common or statutory law
         dictates a resolution of the declaratory judgment action.

  Ameritas, 411 F.3d at 1331.
                                                     6
Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 7 of 14

                                                     CASE NO. 19-24252-CIV-ALTONAGA/Goodman


          DMHL contends the Court should exercise its discretion and abstain from issuing a

  declaratory judgment. (See Mot. 4–11). Specifically, DMHL argues each of the nine Ameritas

  factors weighs in favor of dismissal. (See id.). Celtic’s Response mostly ignores the Ameritas

  factors. 6 (See generally Resp.). Instead, Celtic presses the Court to reject DMHL’s abstention

  argument because DMHL is “making an end-run around federal jurisdiction by filing separate

  lawsuits for each claim” and is “maintaining contradictory positions in two different courts.”

  (Resp. 1, 6–7). The Court agrees with DMHL — dismissal is appropriate considering the Ameritas

  factors. 7

          The Court finds the state actions 8 and this case are parallel for abstention purposes. Federal

  and state proceedings are parallel when they involve “substantially the same parties and

  substantially the same issues.” First Mercury Ins. Co., 648 F. App’x at 866. The state and federal

  proceedings not only involve the same parties — DMHL and Celtic (see Compl. ¶¶ 1–2, 12 n.1);


  6
   Celtic’s entire discussion of Ameritas is reduced to two lines in a footnote stating DMHL cites Ameritas
  “for the legal standard pertaining to the abstention doctrine.” (Resp. 8 n.2). Celtic indirectly touches on
  certain factors in response to DMHL’s arguments, although it does so in a perfunctory manner and without
  citing which specific factor is relevant to its argument. (See Resp. 5–10).
  7
    The question of “[w]hether . . . abstention should be raised under Rule 12(b)(1) or 12(b)(6) is the subject
  of some dispute.” Parker v. Judicial Inquiry Comm’n of the State of Ala., 212 F. Supp. 3d 1171, 1174 n.1
  (M.D. Ala. 2016) (alterations added); see also Allstate Ins. Co. v. Auto Glass Am., LLC, 6:18-cv-2184, 2019
  WL 4751729, at *10 (M.D. Fla. Sept. 30, 2019) (discussing the dispute and lack of clarity in the law);
  Selton v. U.S. Bank Tr. Nat’l Ass’n, 124 F. Supp. 3d 1245, 1250 n.6 (M.D. Fla. 2015) (noting “the Eleventh
  Circuit does not appear to have addressed the issue, and its sister circuits have intentionally evaded it.”).
  The Court need not decide which rule is applicable to this abstention argument. Indeed, the Court reaches
  its decision by relying on the Complaint’s allegations, its attachments, its incorporated references, and
  judicially noticeable filings of state-court proceedings, all of which are reviewable under the more stringent
  Rule 12(b)(6) standard. See Selton, 124 F. Supp. 3d at 1250 n.6 (M.D. Fla. 2015) (reaching the same
  conclusion).
  8
    The Court takes judicial notice of the docket and filings of the related state court proceedings. See
  McDowell Bey v. Vega, 588 F. App’x 923, 926–27 (11th Cir. 2014) (collecting cases and finding district
  court properly took notice of the state court docket); Horne v. Potter, 392 F. App’x 800, 802 (11th Cir.
  2010) (finding the district court properly took judicial notice of public records as such records were “not
  subject to reasonable dispute” and were “capable of accurate and ready determination by resort to sources
  whose accuracy could not reasonably questions” (internal quotation marks and citations omitted)).


                                                        7
Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 8 of 14

                                                    CASE NO. 19-24252-CIV-ALTONAGA/Goodman


  but also involve the same issues — the amount (if any) Celtic owes DMHL for non-network

  provider services under Florida law and the terms of the insurance plan Celtic underwrites (see

  id. ¶ 12–16, 22). 9 The Court thus turns to the Ameritas factors.

          The first factor — “the strength of the state’s interest in having the issues raised in the

  federal declaratory action decided in the state courts” — weighs in favor of abstention. Ameritas,

  411 F.3d at 1331. This action raises only state-law issues, involves insurance coverage disputes

  regarding reimbursement of claims to a Florida provider, and there is no federal nexus, save for

  the diversity of DMHL and Celtic’s citizenship. As such, Florida has a strong interest in deciding

  the case. See, e.g., Gregory Haskin Chiropractic Clinics, Inc. v. State Farm Mut. Auto. Ins. Co.,

  391 F. Supp. 3d 1151, 1155 (S.D. Fla. 2019) (evaluating the first Ameritas factor and concluding

  “Florida state courts have a substantial interest in deciding how insurance companies should apply

  Florida statutes regarding reimbursements and deductibles to the claims of Florida residents.”);

  see also GEICO Gen. Ins. Co. v. Lacayo, No. 1:15-cv-20582, 2015 WL 4464020, at *3 (S.D. Fla.

  July 21, 2015), aff’d (May 13, 2016) (recognizing Florida has a “strong interest” in having a case

  decided in state court where Florida law — not federal law — governs the substantive issues).

  Given Florida’s strong interest in this case, “a resolution by a state trial court with review by a

  state appellate court is clearly preferable.” Geico Gen. Ins. Co. v. Pruitt, No. 08-21623-Civ, 2009

  WL 10666845, at *3 (S.D. Fla. Feb. 19, 2009).

          The second factor — “whether the judgment in the federal declaratory action would settle

  the controversy” — weighs in favor of abstention. Ameritas, 411 F.3d at 1331. As elucidated in



  9
    In any event, the Eleventh Circuit rejected the suggestion the Ameritas factors apply only to parallel
  actions, explaining nothing in the Declaratory Judgment Act “suggests that a district court’s discretionary
  authority exists only when a pending state proceeding shares substantially the same parties and issues.”
  First Mercury Ins. Co., 648 F. App’x at 866.


                                                      8
Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 9 of 14

                                                     CASE NO. 19-24252-CIV-ALTONAGA/Goodman


  Celtic’s Complaint, 15 actions are pending before the county court addressing whether Celtic is

  liable to DMHL for submitted claims and if so, the amounts due to DMHL. (See Compl. ¶ 12 n.1).

  What is more, Celtic’s appeal of the county court’s order denying its motion to consolidate remains

  open and provides Celtic the opportunity to challenge DMHL’s duplicative lawsuits — Celtic’s

  primary argument against abstention. See Celtic Ins. Co. v. Digestive Med. Histology Lab, LLC,

  No. 2019-000299-AP-01 (Fla. Cir. Ct. filed Nov. 6, 2019). As issues remain pending in the state

  court litigation, it is clear a ruling in this action would not settle the controversy between the

  parties.

             Further, allowing this action to proceed risks the possibility of inconsistent verdicts. Celtic

  contends, again without citing a specific factor, the “120 claims for reimbursement put at issue in

  this lawsuit are not currently the subject of any state-court litigation.” (Resp. 9). Yet 15 small-

  claims actions — involving the same parties and the same issues — are pending in state court,

  including an appeal addressing DMHL’s consolidation concerns. (See Compl. ¶ 12 n.1); see also

  Gregory Haskin Chiropractic Clinics, Inc., 391 F. Supp. 3d at 1155 (finding support for abstention

  where the declaratory action raised the “possibility of inconsistent verdicts on the same issue

  against the same defendant”); W. Coast Life Ins. Co. v. Ruth Secaul 2007-1 Ins. Tr., No. 09-81049-

  Civ, 2010 WL 11506019, at *5 (S.D. Fla. May 14, 2010) (“To allow the instant declaratory action

  to proceed would run the risk of inconsistent decisions and amount to gratuitous interference with

  the orderly and comprehensive disposition of a state court litigation.” (alteration in original;

  internal quotation marks and citation omitted)).

             The third factor — “whether the federal declaratory action would serve a useful purpose in

  clarifying the legal relations at issue” — weighs in favor of abstention. Ameritas, 411 F.3d at

  1331. Celtic’s declaratory action would not serve a useful purpose. Celtic does not identify any



                                                       9
Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 10 of 14

                                                      CASE NO. 19-24252-CIV-ALTONAGA/Goodman


   applicable Florida law or insurance contract provision as to which there is doubt or need for

   interpretation. (See generally Compl.). Nor does Celtic seek clarification for future legal

   obligations. (See generally id.). Instead, Celtic’s declaratory action seeks “[t]o remedy DMHL’s

   gamesmanship of filing piecemeal litigation of duplicative claims” (Resp. 4 (alteration added)) —

   an issue the state court will likely clarify in Celtic’s appeal, see Celtic Ins. Co., No. 2019-000299-

   AP-01 (Fla. Cir. Ct. filed Nov. 6, 2019). And while this action includes an additional 120 claims,

   it requires resolution of questions — including whether Celtic is liable for reimbursement of

   submitted claims and whether consolidation is appropriate — pending in state court between

   DMHL and Celtic. See ARSC, Inc. v. Covington Specialty Ins. Co., No. 17-61605-Civ, 2017 WL

   10742774, at *1 (S.D. Fla. Dec. 20, 2017) (noting a “declaratory judgment serves no useful

   purpose [when] it involves only past conduct which has already ripened into a breach-of-contract

   claim” as “there is no future uncertainty to resolve” (alteration added)).

           Moreover, the risk of inconsistent verdicts also tilts factor three in favor of abstention. See

   Gregory Haskin Chiropractic Clinics, Inc. 391 F. Supp. 3d at 1155 (affording factor three slight

   weight in favor of abstention given the potential of inconsistent verdicts).

           The fourth factor — “whether the declaratory remedy is being used merely for the purpose

   of ‘procedural fencing’” — weighs neither in favor of nor against abstention. Ameritas, 411 F.3d

   at 1331. It is clear Celtic prefers federal court while DMHL prefers state court. In their

   submissions, each party accuses the other of engaging in “procedural fencing.” (Mot. 1–2, 11;

   Resp. 1–2, 6–7).

           On the one hand, Celtic contends DMHL should not be rewarded for filing 15 separate

   small-claims actions after it voluntarily dismissed a removed circuit court complaint. 10 (See Resp.


   10
      To the extent Celtic invites the Court to afford weight to the fact the removed circuit court complaint was
   filed first, the Court declines to do so. Cf. Geico Gen. Ins. Co. v. Kastenolz, 649 F. App’x 647, 650 (11th

                                                        10
Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 11 of 14

                                                      CASE NO. 19-24252-CIV-ALTONAGA/Goodman


   6–7). According to Celtic, the “only party who is engaging in forum-shopping tactics here is

   DMHL, not Celtic.” (Id. 6). On the other hand, DMHL claims Celtic is seeking a declaration to

   consolidate 120 potential cases in a manner in which the state court has already rejected. (See

   Mot. 1). DMHL and Celtic “have both engaged in procedural posturing in an effort to have these

   issues decided in their preferred forum”; and thus “the fourth Ameritas factor weighs neither in

   favor of nor against” abstention. Amerisure Mut. Ins. Co. v. Paragon Constr. & Dev., Inc., No.

   2:06cv1047, 2007 WL 2893404, at *3 (M.D. Ala. Sept. 28, 2007).

           The fifth factor — “whether the use of a declaratory action would increase the friction

   between our federal and state courts and improperly encroach on state jurisdiction” — weighs in

   favor of abstention. Ameritas, 411 F.3d at 1331. Celtic’s declaratory action “creates the potential

   for friction inherent in having double-tracked, near-identical litigation pending in both federal and

   state courts, such that the first court’s ruling on a particular issue may have res judicata effect on

   the second court’s ability to hear and decide the same issue, even if the second court disagrees

   with the first court’s determinations.” Gregory Haskin Chiropractic Clinics, Inc., 391 F. Supp. 3d

   at 1156 (emphasis added; internal quotation marks and citation omitted). To this, Celtic contends

   the Court will not encroach on the state court’s jurisdiction, as federal courts have had the

   opportunity to apply section 627.64194, Florida Statutes. (See Resp. 7–8 (citing cases)). This

   argument misses the mark. A district court’s application of Florida law is of little import in

   addressing whether ‘the use of a declaratory action . . . improperly encroach[es] on state

   jurisdiction.” Ameritas, 411 F.3d at 1331 (alterations added). With no remaining arguments to

   the contrary, the fifth factor weighs in favor of abstention.


   Cir. 2016) (“[T]he Ameritas factors presuppose the existence of a prior filed federal declaratory action.”
   (alteration added)); Travelers Prop. Cas. Co. of Am. v. Chip Yachting Team, Inc., No. 18-Civ-60828, 2018
   WL 3084063, at *3 n.3 (S.D. Fla. June 21, 2018) (“That the instant litigation was initiated prior to the State
   Court Action does not weigh against abstention.”).

                                                        11
Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 12 of 14

                                                   CASE NO. 19-24252-CIV-ALTONAGA/Goodman


           The sixth factor — “whether an alternative remedy exists that is better or more effective”

   — weighs in favor of abstention. Ameritas, 411 F.3d at 1331. While the sixth factor seeks to

   avoid piecemeal litigation, the underlying state court proceedings provide an avenue for the

   resolution of what are purely state-law issues, as well as for the consolidation issues actuating

   Celtic’s Complaint. See, e.g., Gregory Haskin Chiropractic Clinics, Inc., 391 F. Supp. 3d at 1156

   (finding the sixth factor weighed weakly in favor of abstention because “the state court is more

   appropriately suited to handle the purely state law issues presented by the [p]laintiff’s case”

   (alteration added)); The Travelers Home & Marine Ins. Co. v. Calhoun, 5:13-cv-251, 2013 WL

   12148861, at *6 (M.D. Fla. Oct. 25, 2013) (concluding the sixth factor weighed in favor of

   dismissal because “[a]ll of the relief that both parties seek is available in state court.” (alteration

   added)); Amerisure Mut. Ins. Co., 2007 WL 2893404, at *3 (“It is the wiser course to have these

   issues determined together, rather than allowing piecemeal, fractured litigation to emerge between

   the federal and state courts.”).

           The seventh and eighth factors — “whether the underlying factual issues are important to

   an informed resolution of the case,” and if so, “whether the state trial court is in a better position

   to evaluate those factual issues than is the federal court” — weigh in favor of abstention. Ameritas,

   411 F.3d at 1331. Factual issues are present here. The parties dispute payment of claims to an

   out-of-network Florida provider for services rendered in Florida; and whether the payments (if

   any) equal the usual, customary, and reasonable rate for similar services in Miami-Dade County,

   Florida. (See generally Compl.; see also id., Ex. 1, Cir. Ct. Compl.). These factual issues, all of

   which relate to Florida and concern Florida law, will necessarily be addressed in the state-court

   actions; and as such, “a state court is better situated to analyze these Florida law issues than a

   federal court.” Gregory Haskin Chiropractic Clinics, Inc., 391 F. Supp. 3d at 1156 (concluding



                                                     12
Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 13 of 14

                                                  CASE NO. 19-24252-CIV-ALTONAGA/Goodman


   the seventh and eighth factors weigh in favor of abstention because a state court is better situated

   to interpret a Florida statute and an insurance contract under Florida law); AIX Specialty Ins. Co.

   v. Riley, No. 3:18-cv-113-J-25, 2018 WL 6605327, at *4 (M.D. Fla. Oct. 4, 2018) (finding the

   seventh and eighth factors weighed in favor of abstention as “[f]actual issues [were] important to

   an informed resolution of the case for which the state court [was] in a better position to evaluate.”

   (alterations added)).

          The ninth factor — “whether there is a close nexus between the underlying factual and

   legal issues and state law and/or public policy, or whether federal common or statutory law dictates

   a resolution of the declaratory judgment action” — weighs in favor of abstention. Ameritas, 411

   F.3d at 1331. Celtic’s declaratory action does not involve federal law nor implicate federal policy;

   instead, the Complaint raises exclusively state-law issues. See Falls Lake Nat’l Ins. Co. v. Am.

   Shuttle, Inc., No. 1:17-cv-24421, 2018 WL 8244524, at *4 (S.D. Fla. Aug. 13, 2018) (abstaining

   where there was a close nexus between the underlying factual and legal issues and state law);

   Lincoln Ben. Life Co. v. Look, No. 2:05-cv-0353, 2006 WL 3734331, at *6 (M.D. Fla. Dec. 15,

   2006) (evaluating the ninth factor and concluding the factor “unambiguously weighs in favor of

   abstention” because plaintiff’s complaint “raises state law issues exclusively and implicates state

   public policy, without any reference to federal common or statutory law.”).

                                          III.    CONCLUSION

          As the Ameritas factors strongly favor abstention, the Court exercises its “substantial

   latitude” and dismisses this declaratory action. Wilton, 515 U.S. at 286. Accordingly, it is

          ORDERED AND ADJUDGED that the Motion [ECF No. 14] is GRANTED. The

   Complaint [ECF No. 1] is DISMISSED without prejudice. The Clerk of Court is directed to

   CLOSE this case, and any pending motions are DENIED as moot.



                                                    13
Case 1:19-cv-24252-CMA Document 31 Entered on FLSD Docket 12/20/2019 Page 14 of 14

                                         CASE NO. 19-24252-CIV-ALTONAGA/Goodman


         DONE AND ORDERED in Miami, Florida, this 20th day of December, 2019.



                                                  _________________________________
                                                  CECILIA M. ALTONAGA
                                                  UNITED STATES DISTRICT JUDGE

   cc:   counsel of record




                                           14
